Citation Nr: 1227164	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-50 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a right shoulder disability.

4. Entitlement to service connection for a left shoulder disability.

5. Entitlement to service connection for a right ankle disability.

6. Entitlement to service connection for a left ankle disability.

7. Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2004. His awards and decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA). The RO granted the Veteran's claim of entitlement to service connection for a left knee disability, but denied his other claims. The RO assigned an initial 10 percent disability rating for the left knee disability. 

The Veteran submitted a March 2009 document specifying a "new claim" for an increased disability evaluation for his left knee. As the March 2009 document identifies the February 2009 rating action and expresses specific disagreement with the disability rating assigned for the left knee disability, the Board herein construes it as a timely notice of disagreement (NOD). See 38 C.F.R. § 20.201.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran was scheduled to testify at a personal hearing before a member of the Board in October 2010, but he failed to appear. Further, a February 2011 report of contact reflects that he no longer desired to appear at a hearing. Consequently, the request for a hearing is considered withdrawn. See 38 C.F.R. § 20.702(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that additional evidence remains outstanding and additional medical opinions are warranted. The claims file must be remanded in accordance with VA's duty to assist.

As noted above, the Board has construed the Veteran's March 2009 submission as a timely notice of disagreement to the disability rating assigned for his left knee disability. Although the RO issued an August 2009 rating decision continuing the 10 percent evaluation assigned for that disability, it has yet to promulgate a Statement of the Case on that issue. The issue of entitlement to an initial disability evaluation in excess of 10 percent for left patellofemoral syndrome must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet.App. 238 (1999). The Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. The last VA treatment notes within the claims file were generated January 20, 2011. In October 2011, the Veteran notified VA that additional pertinent treatment records had subsequently been generated - he requested that VA obtain those records prior to adjudicating his appeal. While this case is in remand status, the RO/AMC must obtain outstanding treatment notes and associate them with the claims file.

In January 2009, the Veteran was afforded a VA mental disorders examination. The examiner determined that he did not meet the diagnostic criteria for PTSD. However, a subsequent November 2009 routine PTSD screening revealed a result that "suggested" diagnosis of PTSD and in November 2010 the Veteran self-referred himself for treatment. In November 2010, a VA psychologist observed that his current symptoms significantly varied from January 2009 and diagnosed PTSD. Although the 2010 psychologist diagnosed PTSD, the evaluation note also references the Veteran's "problem" as "PTSD symptoms" (italics added for emphasis) and does not specifically reflect that the diagnosis was made in accordance with the DSM-IV as required by 38 C.F.R. §§ 3.304, 4.125(a). Pursuant to 38 C.F.R. §  4.125(a), the diagnosis must be substantiated.

No examinations have been provided in specific regard to the Veteran's other appealed claims for service connection. However, VA is obligated to provide an examination when the record contains competent evidence that a claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet.App. 79 (2006). 

The Veteran has contended that he has experienced continuity of symptoms in his right knee, bilateral shoulders, and bilateral ankles since service. A May 2004 service treatment record shows left shoulder crepitus and an undated record reflects a left ankle injury. Post-service medical records reflect current bilateral shoulder diagnoses and complaints of, and treatment for, knee pain, but no diagnoses or treatment for ankle disabilities. Although no right knee symptoms were noted in service, the Veteran has received service-connection for a left knee disability and contends that, since incurring the left knee disability, he has shifted his weight-bearing to the right side and placed additional stress on his right knee. He is competent to report his experiences and his symptoms. See Barr v. Nicholson, 21 Vet.App. 303 (2007). Examinations are warranted in regard to his claimed right knee, left ankle, and bilateral shoulder disabilities.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any records of VA treatment occurring after January 20, 2011 and associate them with the claims file.

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record. Specifically ask him if he has received any pertinent private medical treatment. Provide him with forms authorizing the release of any identified outstanding private treatment records. Associate any available records with the claims file and inform the Veteran if any records are unavailable, requesting that he submit any copies in his possession.

3. After the above-directed development, issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to an initial increased disability rating for left patellofemoral syndrome. The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). If the Veteran perfects his appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent.

4. Subsequent to the above-directed development, review the record and determine whether any additional development - specifically the provision of VA examinations - is warranted in regard to the Veteran's claims for service connection for bilateral ankle disabilities. UNDERTAKE ANY APPROPRIATE ADDITIONAL DEVELOPMENT.

5.   Schedule the Veteran for a VA examination at an appropriate location to determine whether or not he currently meets the DSM-IV diagnostic criteria for PTSD. The examiner must review the claims file, to specifically include the January 2009 VA examination report and November 2010 VA evaluation. If the Veteran does not meet the diagnostic criteria at the time of the examination, the examiner must provide an opinion as to whether he has met those criteria at any time since filing his November 2008 claim for service connection. The examiner must confirm whether the claimed stressor(s) is adequate to the support the diagnosis and that the Veteran's symptoms are related to the claimed stressor(s).

6. Schedule the Veteran for a VA examination at an appropriate location to determine whether his claimed right knee and bilateral shoulder disabilities are likely related to his active duty service. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination and the examiner's report must reflect review of pertinent material within the claims file.  

After reviewing the claims file and interviewing and examining the Veteran, the examiner must provide current diagnoses of any right knee, left ankle, and shoulder disabilities. The examiner also must provide opinions as to whether it can be concluded with a reasonable degree of medical certainty that any of the claimed disabilities were the result of the Veteran's in-service activities, addressing his contentions (see Veteran statements of March 2009 and July 2010). In specific regard to the claimed right knee disability, the examiner must provide an opinion addressing the Veteran's March 2009 and January 2011 contentions that disability is secondary to his service-connected left knee disability.

The Veteran has an independent responsibility to review the claims file, but his or her attention is called to a May 2004 treatment note reflecting the results of the Veteran's "final physical" and an undated record showing treatment for left ankle injury.

A RATIONALE MUST BE PROVIDED FOR ALL OF THE REQUESTED OPINIONS. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state. 

7. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

8. Thereafter, consider all of the evidence of record and readjudicate the issues as listed on the cover page. If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



